UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1474



LEONARD A. BOYLES, JR.,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cv-00022)


Submitted:   October 31, 2006          Decided:     November 22, 2006


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard A. Boyles, Jr., Appellant Pro Se. Paul Bradford Taylor,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Leonard A. Boyles, Jr., appeals the district court’s

orders and judgment granting in part and denying in part Boyles’s

motion for summary judgment, affirming the Administrative Law

Judge’s final decision with respect to Boyles’s date of continuous

disability and denying Boyles’s motion to modify the judgment.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Boyles v. Commissioner, No. 1:05-cv-00022 (W.D.N.C.

Feb. 1, 2006; Feb 16, 2006).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                   - 2 -